Case 3:20-bk-01115   Doc 47-1 Filed 11/16/20 Entered 11/16/20 15:08:40   Desc
                            Exhibit A Page 1 of 4
Case 3:20-bk-01115   Doc 47-1 Filed 11/16/20 Entered 11/16/20 15:08:40   Desc
                            Exhibit A Page 2 of 4
Case 3:20-bk-01115   Doc 47-1 Filed 11/16/20 Entered 11/16/20 15:08:40   Desc
                            Exhibit A Page 3 of 4
Case 3:20-bk-01115   Doc 47-1 Filed 11/16/20 Entered 11/16/20 15:08:40   Desc
                            Exhibit A Page 4 of 4
